DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: for the reasons for allowance for claims 1-16, please see applicant’s persuasive arguments filed on 2/1/2021.  The reasons for allowance for claim 17 are: applicant’s instant invention is a display apparatus, comprising: a plurality of light-receiving devices; a first light shielding film configured to cover the plurality of light-receiving devices and including a plurality of first opening patterns which correspond to the plurality of light-receiving devices; a second light shielding film configured to cover the first light shielding film and including a plurality of second opening patterns which correspond to the plurality of light-receiving devices and the plurality of first opening patterns; and a plurality of electro-luminescence devices disposed over the second light shielding film, wherein light emitted from each of the electro-luminescence device is received in the each of the light-receiving devices through a path which penetrates each of the first opening patterns and each of the second opening patterns.  The closest prior art Sun et al. (US 2019/0006440) discloses a plurality of light-receiving devices; a first light shielding film configured to cover the plurality of light-receiving devices and including a plurality of first opening patterns which correspond to the plurality of light-receiving devices, a plurality of electro-luminescence devices disposed over the first light shielding film, wherein light emitted from each of the electro-luminescence device is received in the each of the light-receiving devices through a path which penetrates each of the first opening patterns.  However, none of the cited prior art teach or suggest the limitation of a second light shielding film configured to cover the first light shielding film and including a plurality of second opening patterns which correspond to the plurality of light-receiving devices and the plurality of first opening patterns.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628